Citation Nr: 1418513	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Appellant had recognized guerrilla service from March 1945 to August 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Appellant's recognized guerrilla service and Philippine Army service from March 1945 to August 1945 is not qualifying military service for basic eligibility to nonservice-connected disability pension.


CONCLUSION OF LAW

The criteria for legal entitlement to nonservice-connected disability pension are not met.  38 U.S.C.A. §§ 101, 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable in cases where the law, and not the evidence, is dispositive of a claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law.).  However, where an appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, although the Appellant was not provided with the notification addressing veteran status prior to the initial adjudication of the claim, the Board finds that no prejudice has resulted.  In a prior July 2011 decision, the RO informed the Appellant of the requirements for establishing veteran status for basic eligibility for nonservice-connected disability pension, and informed him that his service with the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including recognized service with the Philippine Guerrillas, shown by service department records, did not meet the requirements for eligibility.  The Appellant was again informed of evidence needed to establish the element of veteran status in a December 2011 denial letter and an August 2013 statement of the case.  Accordingly, the Board finds that a reasonable person would have generally known about the requirements necessary to establish veteran status for the purpose of nonservice-connected pension and the Appellant has neither alleged nor demonstrated any prejudice with regard to the adequacy of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

Moreover, the service department has certified that the Appellant's only service was comprised of recognized guerrilla service from March 1945 to August 1945 and regular Philippine Army service from August 23, 1945 to August 24, 1945.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor v, 21 Vet. App. At 332  ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  All other service identified by the Appellant in his claim was with the regular Philippine Army.  Accordingly, the Board finds that any notification error was non-prejudicial as the Appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); Palor, 21 Vet. App. at 332 (holding that "because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error").  VA has obtained verification of service through the relevant service department and Appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that VA's duty to assist the Appellant has also been met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2013).

Law and Analysis

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23 and 3.274.  See 38 U.S.C.A. 
§§ 1502, 1521(j).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (2013).  The term "active military, naval, and air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a) (2013). 

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2013).  A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(a), (b).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as the USAFFE, including recognized guerilla service, is qualifying service for compensation, dependency and indemnity compensation, and burial allowance. However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203. 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department.  VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information.  If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department. 38 C.F.R. § 3.203.  The findings of the service department are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (NRPC verification is binding on VA such that VA has no authority to change or amend the finding).  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Id.  

In his November 2011 claim, the Appellant identified service in the Philippine Army from October 1945 to May 1946.  In January 1995, the service department verified that the Veteran had recognized guerrilla service from March 1945 to August 1945 and regular Philippine Army Service from August 23, 1945 to August 24, 1945.  Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  Accordingly, the Board finds that the Appellant is not eligible for nonservice-connected disability pension based on recognized guerrilla service from March 1945 to August 1945 or his service with the regular Philippine Army.  The Appellant does not assert, and the record does not reflect, that he had service as a Philippine Scout or the he had other qualifying service with the U.S. Armed Forces, and the Appellant only identified service with the regular Philippine Army in his November 2011 claim.  For these reasons, the appeal for entitlement to nonservice-connected disability pension must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement). 


ORDER

Basic eligibility for entitlement to nonservice-connected pension is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


